Citation Nr: 1236775	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for an involuntary movement (tic) disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to February 1972, including in-country service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

In his December 2008 substantive appeal, the Veteran requested a hearing.  He was scheduled for a hearing in August 2012, but failed to appear.  He has not submitted evidence showing good cause for his failure to appear and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that is not already associated with the physical claims folder.  

The issues of service connection for an acquired psychological disorder, diabetes mellitus, Type II, and an involuntary movement disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Headaches did not have their onset until many years following active service.

2.  Hypertension did not have its onset until many years following active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for headaches have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012). 

2.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in July 2007 and January 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  It also explained what type of information and evidence was needed to establish a disability rating and effective date. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records, in addition to various lay statements.  

The Veteran was not afforded a VA examination with respect to his claimed hypertension and headaches.  As will be discussed below, there was no showing of headaches or hypertension in service.  The onset of headaches and hypertension occurred many years following service, and there is no competent evidence suggesting the post service onset of headaches or hypertension may be related to active service, even under the low threshold for showing a nexus.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Consequently, a VA examination is not necessary for these disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including hypertension, that have been manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) and accompanying Note 3.  The Veteran's DD 214 reflects that he served in Vietnam from January to December 1971, and he thereby meets the criteria for presumptive herbicide exposure.  Id.  However, headaches and hypertension are not among the diseases presumptively related to herbicide exposure.  Id.  The presumptive provisions are liberalizing regulations and do not preclude the Veteran from showing direct causation based upon presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

 (i) Headaches

In his January 1972 medical history questionnaire for separation, the Veteran denied having or ever having frequent or severe headaches.  No neurological abnormalities were noted upon contemporaneous clinical examination.  

Review of VA treatment records dated from 2007 through 2009 reflects that the Veteran reported a recent onset of headaches.  See VA treatment records from September 2007.  They were believed to be associated with uncontrolled hypertension.  VA treatment records from September and November 2007.  More recent VA primary care and neurology clinic records, dated in March 2009, do not show complaints of headaches.  
   
The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to report his headache symptoms and history.  Kahana, 24 Vet. App. 428, 438 (2011).  The Board considers him generally credible in his reports of headaches.  However, he has not reported a continuity of symptomatology beginning in service.  38 C.F.R. § 3.303(b).  Rather, he denied having headaches at separation and he recently dates their onset to July or August 2007.  These lay reports are probative and heavily weigh against a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Given the approximately 35 year period between separation and onset of headaches, competent medical evidence is needed to show that to the reported headaches etiologically to service.  Jandreau, 492 F.3d 1372, 1376-77 (lay evidence sufficient to identify an etiology in limited circumstances).  The Veteran is not shown to be a medical professional.  Thus, his assertions are not competent evidence addressing the medical questions involved in this case and have no probative value.  See id.; Davidson, 581 F.3d at 1316.

The competent medical evidence suggests that headaches are related to uncontrolled blood pressure.  November 2007 VA treatment records.  Careful review of the lay reports and medical evidence does not suggest that headaches are in any way related to an event, injury, or disease incurred during active service or to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Notably, the Veteran is not service connection for headaches and service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.

In summary, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for headaches must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii) Hypertension

The Board notes that hypertension is considered a chronic disability and will be presumed to have been incurred in service if initially manifested to a degree of 10 percent disability within a year of separation.  38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension for VA purposes is defined as diastolic blood pressure predominantly 90 mm. or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.

The Veteran's entrance examination report from January 1970 includes a blood pressure reading of 136/80.  In his January 1972 medical history questionnaire, he denied having or ever having high or low blood pressure.  His blood pressure in January 1972 was measured at 126 /80.

A Rusk State Hospital summary, dated in August 1977, reflects that the Veteran was admitted for a court-ordered psychiatric evaluation in conjunction with pending criminal charges.  During his inpatient admission, he was not found to have any physical defects or illness.  Correspondingly, a September 1977 physical evaluation reflects a blood pressure reading of 140/80.  

In August 2007, the Veteran presented to the VA urgent care clinic twice complaining about headaches associated with hypertension.  He was not currently taking hypertensive medication.  In both August and September 2007, the Veteran presented to the emergency room (ER) complaining about headaches associated with uncontrolled hypertension.  He reported taking anti-hypertensive medication for the past two or three years, but had recently discontinued them due to costs.  He stated that his headaches had begun approximately in July 2007.  

VA clinical records in November 2007 show continued treatment for hypertension and headaches.  The examiner commented that the headaches were possibly related to hypertension.  

VA treatment records dated in March 2009 include a blood pressure reading of 152/95.  The examiner restarted two hypertensive medications.  

Overall, the evidence shows that the Veteran had normal blood pressure readings during service and thereafter in August 1977.  Recent VA treatment records confirm that the Veteran currently has hypertension and began taking hypertensive medication approximately in 2004 or 2005.  VA ER records from September 2007.   In evaluating the evidence, the Board finds the medical records showing normal blood pressure at separation and in August 1977 to heavily weigh against any assertion of a continuity of symptomatology.  Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 510-511.  These medical records are highly probative evidence that hypertension was not initially manifest until many years following service.  The Veteran has not provided any lay reports asserting any earlier onset for hypertension.  Overall, the weight of the probative evidence is against finding that hypertension was manifested during service or within a year of separation.  Id.

As noted above, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  However, there is no medical or lay evidence suggesting that the Veteran's hypertension is in any way etiologically related to presumed herbicide exposure or any other event, injury, or disease incurred during service.  As noted above, the Veteran is not competent to provide a medical opinion on complex matter of whether current hypertension is related to any in-service event, injury, or disease, including herbicide exposure and any such lay assertion has no probative value.  Jandreau, 492 F.3d at 1376-77.  For these reasons, service connection for hypertension as directly related to any in-service event, injury, or disease, including herbicide exposure is not warranted.  Id.; Combee, 34 F.3d 1039.  

In summary, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for headaches is denied.

Service connection for hypertension is denied.  


REMAND

Unfortunately, additional development is necessary before the claimed psychiatric disorder, diabetes mellitus Type II, and involuntary movement (tic) disorder may be adjudicated on the merits. 

For the claimed acquired psychiatric disorder, VA must consider all psychiatric diagnoses raised by the record.  Clemons, 23 Vet. App. 1 (2009).  VA treatment records include diagnoses of PTSD, anxiety, and depression.  See January 2009 and December 2008 VA treatment records.  The Veteran asserts that he has a continuity of symptomatology beginning in service for psychiatric symptoms.  See July and September 2007 and May 2008 lay statements.  

The Veteran was afforded a March 2012 VA examination.  The examiner declined to assign a DSM-IV Axis I diagnosis and raised his suspicions of malingering behavior.  He limited his consideration exclusively to PTSD.  The examiner did not address whether the depressive and anxiety diagnoses from recent VA treatment records are related to service.  Any psychiatric diagnosis raised by the record since April 2007 is considered a current diagnosis and necessitates a medical nexus opinion.  Clemons, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.159(a).  Accordingly, the Board must find that the current VA medical opinion is insufficient for appellate review, and another medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran has not been afforded VA examinations in connection with his diabetes and involuntary movement (tic) disorder claims.  The Veterans Claims Assistance Act (VCAA) and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service (or a service-connected disability) include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83.

With respect to the claimed diabetes, the etiological relationship in this instance is presumed.  38 C.F.R. §§ 3.307, 3.309.  The Veteran served in Vietnam within the applicable time period and diabetes is a disease presumptively related to herbicide exposure.  Id.  The missing element here is a current diagnosis.  VA treatment records from 2007 through 2009 do not include a formal diagnosis of diabetes.  However, they also do not confirm that he was specifically tested for diabetes and include some complaints about diabetic type symptoms, such as vision problems and urinary disorders.  Notably, serology testing conducted in August 2007 includes a high measurement of glucose.  Since diabetes is presumptively related to service and the record is unclear as to whether diabetes is present, a VA examination is necessary to determine whether the Veteran has a current diagnosis of diabetes mellitus, Type II.  38 C.F.R. § 3.159(c)(4). 

Regarding the claimed involuntary movement (tic) disorder, the Veteran submitted July 2007 lay statements reporting a continuity of symptomatology beginning in service.  Although the July 2007 statements appear to be copied and signed by different people, they are none the less evidence supporting a continuity of symptomatology beginning in service for involuntary movements.  VA treatment records from 2007 through 2009 include some complaints about involuntary movements or a tic, but do not show any further treatment or diagnosis.  Pertinently, the March 2012 VA PTSD examiner noticed an "involuntary writhing twitch" affecting the Veteran's mouth, neck, shoulder, and trunk.  Overall, the lay statements about continuity of symptomatology taken together with reports of current involuntary body movements are sufficient to trigger VA's duty to provide an examination as detailed below.  See id.; Locklear, 20 Vet. App. 410.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment records showing treatment for diabetes or his involuntary movement disorder and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Contact the March 2012 VA psychiatric examiner for an addendum VA psychiatric medical opinion.  If he is unavailable, a comparably qualified mental health provider may respond instead.  

The claims folder (to include paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be sent to the examiner for review.  He or she should indicate receipt and review in any report generated. 

The examiner shall opine whether it is at least as likely as not (50 percent probability or greater) that the additional current psychiatric diagnoses of anxiety and depression and any psychiatric diagnosis reflected in newly generated medical records had their onset during the Veteran's active service or within the one-year period following discharge, or are the result of active service or any incident thereof. 

A detailed rationale premised upon scientific principles for all opinions expressed should be provided. 

If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues at reaching such the requested opinion have been exhausted.

The absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether currently has diabetes mellitus, Type II, and/or an involuntary movement (tic) disorder related to active service.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should answer all of the relevant questions that follow as definitively as possible:

(a)  Does the Veteran have a current diagnosis 
(any time since April 2007) of diabetes mellitus, Type II?

(b)  For any current involuntary movement disorder (tic) found, is it at least as likely as not (50 percent probability or more) that it (any current involuntary movement disorder diagnosed since April 2007) had its onset in service or is otherwise the result of a disease or injury in service, to include presumed herbicide exposure?

In responding to this query, the examiner must presume that the Veteran was exposure to herbicides while stationed in Vietnam.  

For each opinion given, the examiner must provide a rationale.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.  

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


